Citation Nr: 0831515	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  03-03 122	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for syphilis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in May 2006, when it was denied.  The veteran 
perfected an appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2007, the Court granted 
a joint motion for remand submitted by both parties to the 
case, and vacated the Board's May 2006 decision, remanding 
the matter to the Board for additional procedural 
development.  In a May 2008 remand, the Board in turn 
remanded the matter for procedural development.

Unfortunately, the appeal is once again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action on his part is 
required.


REMAND

In the joint motion for remand referenced above, the parties 
seized upon language used in an earlier (2004) Board Remand 
that directed the case be reviewed by a Decision Review 
Officer after the development requested in that Remand had 
been accomplished.  After the requested development had been 
accomplished, and the matter returned to the Board, the 
appeal was denied in 2006.  The parties to the joint motion 
observed that the Board had denied the claim, where the 
record was not clear that the case had been reviewed by a 
Decision Review Officer as the Board had requested.  In May 
2008, the Board remanded the appeal to the AMC solely for 
such Decision Review Officer review.  Although the AMC 
reviewed the veteran's claim again, and issued a Supplemental 
Statement of the Case in June 2008, the Supplemental 
Statement of the Case is signed by a "Rating Veterans' 
Service Representative," rather than a Decision Review 
Officer.  

The RO is required to fully complete the development ordered 
by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  In this case, 
the development ordered by the Board was not fully completed.  
Although it may seem like a mere technicality, the law 
requires it.  

Accordingly, the case is REMANDED for the following action:

A Decision Review Officer should review 
the record, document that this occurred 
and enter a determination.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

